Fourth Court of Appeals
                                       San Antonio, Texas
                                            February 24, 2014

                                          No. 04-13-00904-CV

                IN THE INTEREST OF R.L.R.R., M.C.M., J.D.S. AND G.Z.S.,

                    From the 408th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013-PA-00325
                       Honorable Charles E. Montemayor, Judge Presiding


                                              ORDER
         This is an accelerated appeal from a judgment terminating appellant, Pablo B.’s parental
rights.1 On February 10, 2014, Pablo B.’s court-appointed appellate counsel, Mr. Gerald
Uretsky, filed a motion to extend time until March 3, 2014 to file Pablo B.s’ appellate brief.
Two days later, Mr. Uretsky filed a motion to withdraw and brief pursuant to Anders v.
California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on
appeal. See In re R. R., No. 04-03-00096-CV, 2003 WL 21157944 (Tex. App.–San Antonio,
May 21, 2003, order) (holding that Anders procedures apply to appeals from orders terminating
parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.–San Antonio, Sept. 10, 2003, no
pet.) (mem. op.). Counsel states he has informed Pablo B. of his right to review the record and
file his own brief. See id.; Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio, July
23, 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no
pet.).

       On February 20, 2014, the State filed a notice waiving its right to file a brief in this case
unless Pablo B. files a pro se brief. If Pablo B. desires to file a pro se brief, we order that he
do so on or before March 27, 2014. If Pablo B. timely files a pro se brief, the State may file a
responsive brief no later than thirty days after Pablo B.’s pro se brief is filed in this court.

       We order that Mr. Uretsky’s motion to withdraw is held in abeyance pending further
order of the court. We further order that Mr. Uretsky’s motion to extend time in which to file
appellant’s brief is GRANTED.

        We order the clerk of this court to serve a copy of this order on appellant and all counsel.



1
  A second appeal from the trial court’s termination order has been filed by Raymond R., who is represented on
appeal by Mr. Joseph Bohac. Mr. Bohac filed a brief on the merits on behalf of Raymond B. and the State’s
appellee’s brief is due March 3, 2014.
                                              _________________________________
                                              Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of February, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court